J-A21015-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J. L.,                                                IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellant

                       v.

M.J., M.W., AND R.J. (DECEASED),

                             Appellees                        No. 402 WDA 2017


                 Appeal from the Order Dated February 8, 2017
               In the Court of Common Pleas of Allegheny County
                    Criminal Division at No(s): FD-14-007648


BEFORE: BENDER, P.J.E., OLSON, J., and STABILE, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED NOVEMBER 20, 2017

         J.L. (“Grandmother”), who is the maternal grandmother of I.M.J. (born

in August of 2009) and A.E.J. (born in August of 2012) (“Children”), states

in her Notice of Appeal that she is appealing from the order, dated February

8, 2017, and entered on the trial court docket on February 17, 2017. After

review, we are compelled to quash this appeal.

         Grandmother     and    M.J.     (“Grandfather”),     who   is   the   maternal

grandfather of Children, were the parents of R.J., Children’s mother, who

died in October of 2016.1         Grandparents have been divorced since before

Children     were    born,     with    Grandfather   living    in   Pennsylvania   and
____________________________________________


1 According to the trial court, M.W. is believed to be the biological father of
I.M.J. The record contains no information as to A.E.J.’s father.
J-A21015-17



Grandmother living in Florida until her move to Pennsylvania after Children’s

mother died.2 Grandfather has had temporary legal and physical custody of

Children pursuant to an order of court dated August 15, 2014.

       In December of 2016, Grandmother filed a complaint for primary

custody of Children. This matter was referred to the trial court via a rule to

show cause and, after argument, the court determined that Grandmother

lacked standing under section 5324(3) of the Domestic Relations Code, 23

Pa.C.S. § 5324. That order was dated January 19, 2017, and was entered

on the docket on January 23, 2017 (“Standing Order”).                  Thereafter, on

February 17, 2017, the court entered the order, dated February 8, 2017,

that purportedly is on appeal, which granted leave to Grandmother to

“amend her Complaint for Custody seeking partial custody….”                      Also on

February 17, 2017, Grandmother filed a motion for reconsideration of the

Standing     Order    that    contained        averments   relating   to   the    court’s

determination that she lacked standing.            Other than the February 8, 2017

order allowing Grandmother to amend her complaint, the record contains

nothing that could be deemed a grant of reconsideration by the trial court.

       Grandmother filed her appeal to this Court on March 7, 2017,

indicating that she was appealing from the February 8, 2017 order.

However, the two issues she asserts in her brief reference the standing issue

____________________________________________


2 Children’s mother had two additional children, one born in 2014 and
another born in 2016, who are both living with Grandmother.



                                           -2-
J-A21015-17



and her request for a hearing. Specifically, the issues as stated in her brief

are:

   I.       The lower court erred by denying [Grandmother] standing to
            request custody under 23 Pa.C.S.[] § 5324.

   II.      The lower court erred by denying the request for a hearing on
            standing   pursuant    to   [Grandmother’s]     motion     for
            reconsideration.

Grandmother’s brief at 3. These issues only reference the January 23, 2017

Standing Order, determining that Grandmother lacked standing. The issues

do not in any way relate to the February 8, 2017 order that allows for the

amendment of Grandmother’s custody complaint; it is clearly not the order

underlying the claims Grandmother seeks to raise herein.          Grandmother’s

appeal should have been filed within thirty days of the entry of the January

19, 2017 order, i.e., within thirty days of January 23, 2017. See Pa.R.A.P.

903(a) (stating that appeal “shall be filed within 30 days after the entry of

the order from which the appeal is taken”).

         Furthermore, we note that Grandmother’s motion for reconsideration

did not toll the thirty-day appeal period in that no order expressly granting

reconsideration was ever entered by the trial court.             See Pa.R.C.P.

1930.2(b). Rule 1930.2(b) provides:

         (b) A party aggrieved by the decision of the court may file a
         motion for reconsideration in accordance with Pa.R.A.P.
         1701(b)(3).    If the court does not grant the motion for
         reconsideration within the time permitted, the time for filing a
         notice of appeal will run as if the motion for reconsideration had
         never been presented to the court.



                                       -3-
J-A21015-17



Pa.R.C.P. 1930.2(b).

     Moreover, Pa.R.A.P. 1701(b)(3) provides:

     (b) Authority of a trial court or agency after appeal. After
     an appeal is taken or review of a quasijudical order is sought,
     the trial court or other government unit may:

     ...

     (3) Grant reconsideration of the order which is the subject of the
     appeal or petition, if:

        (i) an application for reconsideration of the order is filed in the
            trial court or other government unit with the time provided
            or prescribed by law; and

        (ii)an order expressly granting reconsideration of such prior
            order is filed in the trial court or other government unit
            within the time prescribed by these rules for the filing of a
            notice of appeal or petition for review of a quasijudical
            order with respect to such order, or within any shorter
            time provided by law for the granting of reconsideration.

Pa.R.A.P. 1701(b)(3).

     Accordingly, under the circumstances here, Grandmother’s Notice of

Appeal should have referenced the January 23, 2017 Standing Order as the

one from which she is appealing, and not the February 8, 2017 order. Thus,

her Notice of Appeal, filed on March 7, 2017 is both untimely and stems

from the wrong order. Therefore, we are compelled to quash this appeal.

     Appeal quashed.




                                     -4-
J-A21015-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2017




                          -5-